department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- telephone number --------------------- refer reply to cc psi b07 plr-118382-10 date date internal_revenue_service number release date index number -------------------- ------------- ---------------------- ---------------------------------- ty -------- legend taxpayer ------------- subsidiary ---------------------------- dear -------------- this document replies to a letter_ruling request dated date submitted on your behalf by your authorized representative regarding the application of the sec_40 cellulosic_biofuel_producer_credit of the internal_revenue_code the code you request a ruling regarding the application of this credit to black_liquor produced by your subsidiary specifically you request a ruling that the black_liquor produced and used as a fuel by subsidiary during calendar_year is cellulosic biofuel within the meaning of sec_40 facts during calendar_year taxpayer owned subsidiary a pulp mill located in the united_states that uses the semi-chemical pulping process to convert wood chips into pulp for paper production in this process wood chips are cooked with a water-based solution of inorganic chemicals at elevated temperatures to weaken the bonds between cellulose and lignin during the cooking the inorganic chemicals bond to the lignin and the cellulose is extracted for further processing as pulp for paper the by-product of this process black_liquor is an aqueous solution consisting of lignin residues hemicelluloses and various inorganic chemicals the black_liquor is further processed to remove much of the water content and then used as a fuel source in a recovery boiler plr-118382-10 that produces steam used by the pulp mill before being used as a fuel the black_liquor is temporarily stored in tanks neither taxpayer nor subsidiary has claimed any credits or payments under sec_6426 sec_6427 or sec_34 relating to the production sale or use of the black_liquor subsidiary submitted an application to the internal_revenue_service irs to be registered by the irs as a producer of cellulosic biofuel the cb activity letter suffix on form_637 application_for registration for certain excise_tax activities law analysis sec_40 and sec_40 of the code as in effect for the periods at issue allow a nonrefundable income_tax_credit to the registered producer of cellulosic biofuel for each gallon of cellulosic biofuel it produces in the united_states and sells for use or uses in a trade_or_business in the united_states sec_40 defines cellulosic biofuel to mean any liquid fuel that i is produced from any lignocellulosic or hemicellulosic material that is available on a renewable or recurring basis and ii meets the registration requirements for fuels and fuel additives established by the environmental protection agency epa under sec_211 of the clean air act u s c black_liquor is a liquid fuel produced from wood which is a lignocellulosic or hemicellulosic material that is available on a renewable or recurring basis thus black_liquor meets the requirement of sec_40 sec_40 requires fuel to meet epa's registration requirements for fuel and fuel additives under sec_211 of the clean air act the irs has generally determined that fuel meets epa’s registration requirements if the epa does not require the fuel to be registered epa requires registration only of motor_vehicle fuels and fuel additives thus because black_liquor is not a motor_vehicle fuel or fuel additive black_liquor meets epa’s registration requirements for purposes of sec_40 because black_liquor meets both parts of the definition of cellulosic biofuel black_liquor that is produced before date is cellulosic biofuel under sec_40 the health care and education reconciliation act of pub l the reconciliation act amends the definition of cellulosic biofuel effective for fuels sold or used after date the technical explanation jcx-18-10 technical explanation of the revenue provisions of the reconciliation act of as amended in combination with the patient protection and affordable_care_act date to the revenue provisions of the reconciliation act states that as a result of the amendment the cellulosic_biofuel_producer_credit cease s to be available for fuels containing significant water sediment or ash content such as black_liquor plr-118382-10 for the cellulosic_biofuel_producer_credit to be allowed the provisions of sec_40 relating to registration requirements must be met conclusion the black_liquor produced and used as a fuel during calendar_year is cellulosic biofuel as defined in sec_40 of the code as in effect during the period at issue thus the credit is allowable if the requirements of sec_40 are met this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely frank k boland chief branch office of associate chief_counsel passthroughs special industries cc
